Citation Nr: 1513531	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 7, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for PTSD and assigned an initial 30 percent disability rating.  On remand, a rating decision issued in December 2013 granted an increased disability rating of 70 percent effective December 7, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to both rating periods.

This case was previously before the Board in November 2013, when it was remanded for further development, to include providing the Veteran an additional VA examination.  An examination was performed in December 2013.  As such, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Prior to January 25, 2013, the Veteran's PTSD was manifested by occupational and social impairment with occasional decreases in work efficiency and periods of inability to perform work tasks, with anxiety, depression, irritability, and chronic sleep impairment as the primary symptoms.

2. As of January 25, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, resulting from disturbance of motivation and mood, difficulty adapting to stressful circumstances, and longer periods of depression in addition to chronic sleep impairment, anxiety, memory loss, and concern about issues of control.

3. Total occupational and social impairment as a result of PTSD has not been manifested, nor has the Veteran demonstrated gross impairment of thought processes, delusions or hallucinations, danger to himself or others, extreme disorientation or memory loss, or inability to perform the activities of daily living.


CONCLUSIONS OF LAW

1. Prior to January 25, 2013, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. As of January 25, 2013, the criteria for a disability rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2012, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2012 and December 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 30 percent and 70 percent were assigned and both ratings are on appeal.  After a review of the evidence, the Board will not disturb the assigned ratings, but will adjust the effective date of the 70 percent rating assigned.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The Veteran's PTSD claim was granted in August 2012, with an initial disability rating of 30 percent assigned effective February 21, 2012.

VA treatment records prior to the filing of the claim show that the Veteran was receiving counseling for dysthymia and anxiety.  Some of his symptoms included flashbacks and nightmares, feelings of numbness and emotional distance from family and friends, and a hyperstartle response with avoidance of crowds.  During this treatment period, he was consistently assigned GAF scores of 50 to 60.

The VA examination provided to the Veteran in April 2012 yielded diagnoses of chronic PTSD and bipolar II disorder, with a GAF score of 61.  The Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss, nightmares, problems concentrating, feeling of detachment from others, and avoidance of reminders of the traumatic experiences.  He described doing well at work, usually working by himself, although he had a tendency to be irritable and had occasional problems with his temper.  He was married with an infant son and reported that as a result he felt less inclined to go out and more interested in being at home with his family in the evenings.  The Veteran's disability was described as resulting in occupational and social impairment with occasional decreases in work efficiency and periods of inability to perform work tasks.

VA treatment records show the Veteran expressed concerns about his family relationships, his own adequacies as a parent, and general anxiety about life, symptoms which waxed and waned in severity across several months.  He described periods of manic and hyper feelings, extreme episodes of irritability, occasional discipline issues due to yelling and physical altercations, with a history of years of these episodes over which he always had some control.   A treatment note from late January 2013 mentioned that the Veteran had been feeling an increased level of anxiety and jitteriness in the preceding two weeks, after his work schedule had been changed.

The Veteran's VA Form 9, filed in April 2013, noted that his symptoms had recently worsened and required that he transfer from the night shift to the day shift.  He specifically reported that his PTSD symptoms made him unable to leave the confines of his car when he arrived at work for the night shift.  He also reported disturbances of motivation and mood and difficulty maintaining social relationships.

At the December 2013 VA examination, the Veteran's PTSD was described as productive of occupational social impairment with reduced reliability and productivity.  The Veteran reported symptoms including feeling emotionally distant from his family and friends and struggling with issues of control.  He often considered running away and had trouble going to work, as well as irritability and a hyperstartle response while at work.  His temper often caused him concern in both work and social situations, and his wife had noticed that he was having longer periods of depression.  Other symptoms cited included depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  He also had instances in which his recollection of in-service stressors kept him from leaving his work vehicle to work on cable lines, particularly if the work site was near a wooded area.

Prior to January 25, 2013, the evidence of record shows that the Veteran's PTSD was best described as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform work tasks.  Specifically, the VA treatment records show complaints of depression and anxiety, flashbacks and nightmares, and feelings of numbness.  The April 2012 VA examination noted the same issues, as well as problems concentrating and chronic sleep impairment.  The Veteran described doing well at work, with problems related to irritability, and having a good relationship with his wife and young son.  He did not report or exhibit frequent panic attacks, impaired judgment, lack of motivation, difficulty understanding complex commands, or circumstantial speech.  The Veteran's treating providers and the VA examiner both assigned GAF scores in the 50 to 60 range, consistent with moderate symptoms.  As such, the assigned 30 percent disability rating was appropriate and a higher rating was not indicated.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Again, his level of functioning for the period in question is not found to more nearly approximate reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.

As of January 25, 2013, however, the Veteran's disability picture worsened.  Notably, he described the change as beginning a short time before, but no specific date has been identified, and the Board will therefore adopt the date of the treatment note detailing the change.  Specifically, the Veteran described that with a change in his work hours, he had serious disturbances of motivation, having sat in his car unable to go into his place of work for long enough that his supervisor discussed disciplinary actions.  This worsening of the Veteran's symptoms was also reflected in the December 2013 VA examination, when he discussed serious thoughts of running away, increased problems with his temper, and longer periods of depression as reported by his wife.  These symptoms were resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  Such a disability picture is more consistent with a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A still higher, or 100 percent, disability rating is not indicated by the evidence.  The Veteran is still employed and has a good relationship with his wife and child.  He has not reported experiencing hallucinations or delusions, has not been shown to pose a danger to himself or others, has not demonstrated an inability to attend to the activities of daily living such as maintaining personal hygiene, and has not demonstrated severe disturbances of memory or thought processes.  Thus, total occupational and social impairment has not been shown and the criteria for a 100 percent rating have not been satisfied.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to his PTSD, and provide for higher ratings for more severe symptoms, as demonstrated by the staged disability rating awarded herein.  The Veteran's specific major symptoms of sleep disturbances, difficulty adapting to stressful circumstances, and near-continuous depression affecting the ability to function effectively are all considered in the rating criteria for mental health disabilities; the Veteran has not identified any unusual symptoms specific to his disability picture.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) .


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to January 25, 2013, is denied.

Entitlement to a disability rating of 70 percent, and no higher, for PTSD, effective January 25, 2013, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


